Citation Nr: 0615816	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus with diabetic neuropathy 
of the lower extremities and erectile dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected diabetic retinopathy with cataracts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972 and from January 1973 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in June 2005.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2005), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

In March 2006, the veteran submitted medical records that 
have not been reviewed by the RO.  Along with the new 
evidence, however, the veteran submitted a waiver of initial 
RO consideration of that evidence.  38 C.F.R. § 20.1304 (c) 
(2005).  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet or oral hypoglycemic agent and restricted 
diet; required regulation of activities is not demonstrated.  

2.  The veteran's diabetic neuropathy of the lower 
extremities and erectile dysfunction do not warrant separate 
compensable evaluations.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus with diabetic neuropathy of the lower 
extremities and erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.20, 4.27, 4.115b, 4.119, 4.120, 4.124a, Diagnostic 
Codes 7522, 8522, 8599-7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under VCAA, VA is required to advise a claimant of VA 
benefits of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a January 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2), (3), and (4).  With 
respect to element (5), effective date, the Board finds that 
any deficiency in notice is essentially harmless because the 
denial of an increase herein renders the effective date issue 
moot.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file as are private 
and VA medical records.  The veteran has not identified any 
VA or private medical records or any other evidence that has 
not already been associated with the claims file.

The Board observes, as well, that the veteran has been 
afforded VA medical examinations and opinions in connection 
with the claim.  See Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service-
connected disabilities.  3 8 C.F.R. § 4.14.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected diabetes mellitus has been 
rated 20 percent disabling by the RO under the provisions of 
Diagnostic Code 8599-7913.  38 C.F.R. §§ 4.20, 4.27, 4.119, 
4.124a.  The Board notes that the RO actually granted service 
connection for the following disability: diabetes mellitus 
with diabetic neuropathy of the lower extremities and 
erectile dysfunction.

38 C.F.R. § 4.119, Diagnostic Code 7913 provides:

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

10 % Managed by restricted diet only.

Note: Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent disability evaluation, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

On April 2002 fee-basis medical examination, the veteran 
denied hospitalizations for diabetes mellitus but claimed 
that his activities were restricted due to his diabetes 
mellitus.  Objectively, the examiner noted that the veteran 
stood 68.5 inches tall and weighed 275 pounds.  Motor 
function of the upper and lower extremities was within normal 
limits.  The examiner diagnosed diabetic neuropathy but found 
no renal complications.

In January 2003, the veteran submitted private medical 
evidence reflecting the following complications from his 
diabetes mellitus: visual, cardiovascular, and neurologic.  
The osteopath, R.C. McKoy, D.O. also checked a box indicating 
that the veteran's diabetes mellitus required insulin, 
restricted diet, and regulation of activities.  The 
instructions associated with the box checked requested that 
Dr. McKoy provide information regarding regulation of 
activities in the remarks section.  Dr. McKoy did not provide 
any explanation or information regarding the regulation of 
activities in the remarks section.  

On May 2003 fee-basis medical examination, the veteran 
indicated that he sought medical treatment for diabetes 
mellitus approximately 12 times a year.  He also indicated 
that his activities were restricted due to his diabetes 
mellitus.  Objectively, the veteran's height measured 67 
inches, and he weighed 267 pounds.  Neurologic examination of 
the upper extremities was normal.  However, sensory function 
of the lower extremities was abnormal.  The examiner 
diagnosed diabetes mellitus with diabetic retinopathy, 
hypertension, peripheral neuropathy, and impotence.  In an 
August 2003 addendum, the examiner noted that the veteran's 
activities were restricted due to complications from his 
diabetes mellitus to include peripheral neuropathy, 
hypertension, impaired vision, and sexual dysfunction.  In a 
second addendum, the examiner indicated that the veteran's 
activities were not restricted due to diabetes mellitus 
itself.  Rather, his activities were limited due to 
complications resulting from diabetes mellitus.

In his February 2004 substantive appeal, the veteran insisted 
that all treating physicians agreed that his activity level 
was restricted due to diabetes mellitus.

At the outset, the Board observes that the veteran is not 
competent to render medical opinions upon which the Board may 
rely.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that only those with specialized knowledge and training are 
competent to provide medical diagnoses and opinions).  Thus, 
his personal views regarding whether it is diabetes mellitus 
that is restricting his activities are not ones that will be 
considered by the Board.  

The most salient and relevant evidence reflects that the 
veteran's activities are not regulated due to his diabetes 
mellitus in itself.  Rather, it appears that the veteran's 
activities are restricted due to complications emanating from 
his diabetes mellitus.  These complications include diabetic 
retinopathy, peripheral neuropathy, sexual dysfunction, and 
hypertension.  As the veteran's diabetes mellitus does not 
entail regulation of activities, a preponderance of the 
evidence is against an evaluation greater than the 20 percent 
assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board acknowledges that the January 2003 report of Dr. 
McKoy reflected the need to regulate activities.  This 
conclusion, however, is unsubstantiated and is not as 
reliable as the rest of the medical evidence discussed 
herein, which contains explanations and justifications for 
conclusions reached, because Dr. McKoy provided no 
explanation for his conclusion.  Because the Board does not 
find Dr. McKoy's assessment as reliable as those of other 
examiners, the Board will not grant a 40 percent evaluation 
based on his findings.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

The Board notes that the veteran's diabetic retinopathy has 
already been rated separately, and the veteran has been 
awarded special monthly compensation based on the loss of use 
of a creative organ.

Diagnostic Code 7522 pertains to deformity of the penis with 
loss of erectile power and provides for a 20 percent 
disability rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  The provisions of 38 C.F.R. § 4.31 indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  In this instance, only a zero percent 
evaluation is warranted for the veteran's erectile 
dysfunction because deformity of the penis has neither been 
shown on examination nor mentioned by the veteran.  Id.; 
38 C.F.R. § 4.115b, Diagnostic Code 7522.

With respect to diseases of the peripheral nerves, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The veteran's peripheral neuropathy of the lower extremities 
warrants bilateral zero percent evaluations under Diagnostic 
Code 8522, which concerns complete and incomplete paralysis 
of the feet.  38 C.F.R. § 4.124a.  under this provision, a 
zero percent evaluation is assigned for mild incomplete 
paralysis of the foot.  There is no indication of record that 
the veteran's peripheral neuropathy of the lower extremities 
is any greater than mild.  The medical evidence indicates 
that there is only mild sensory loss.  Thus, a preponderance 
of the evidence is against a compensable evaluation for each 
lower extremity.  

On the basis of the above analysis a preponderance of the 
evidence is against separate compensable evaluations for 
peripheral neuropathy of the lower extremities and erectile 
dysfunction, and these are considered in the 20 percent 
evaluation assigned under Diagnostic Code 7913.  Diagnostic 
Code 7913, Note 1.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
as clear from a review of the foregoing discussion, but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected diabetes mellitus in itself has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

An evaluation in excess of 20 percent for the veteran's 
service-connected diabetes mellitus with diabetic neuropathy 
of the lower extremities and erectile dysfunction is denied.


REMAND

The veteran's service-connected diabetic retinopathy with 
cataracts was last comprehensively evaluated some three years 
ago.  Recently, the veteran has submitted additional medical 
evidence that suggests that his service-connected disability 
may have indeed worsened in severity.  As such, a VA medical 
examination must be scheduled in order to evaluate the 
current severity of the veteran's service-connected diabetic 
retinopathy with cataracts.

Under recent precedent, the Court has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date regarding his claim of 
entitlement to an increased rating for his service-connected 
diabetic retinopathy with cataracts.  See Dingess/Hartman, 
supra.  Consequently, corrective notice must be sent to the 
veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
of entitlement to an increased rating for 
diabetic retinopathy with cataracts, as 
outlined by the Court in Dingess/Hartman.

2.  The RO must schedule a VA eye 
examination for an assessment of the 
current severity of the veteran's service-
connected diabetic retinopathy with 
cataracts.  All symptoms and 
manifestations must be described in 
detail, and all indicated diagnostic tests 
must be performed.  The examiner is asked 
to review the claims file in conjunction 
with the examination and to indicate in 
the examination report that the claims 
file has been reviewed.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


